DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/5/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the interior" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the interior” will be interpreted as “the interior space”.  Further, claims 2-7 are rejected since they depend from claim 1.

Claim 7 recites the limitation "the length of the pin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, claim 7 will be interpreted as depending from claim 2 which defines “a length of the pin”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2006/0035147) in view of Vogt (DE 895011, see Machine Translation).
Regarding claim 1, Lam et al. discloses in Figs 1-27, an energy storage element comprising: a housing (ref 100) enclosing an interior space (Figs 19, 20), which housing (ref 100) is formed of a first metal housing part and a second metal housing part and has a substantially circular upper side and a substantially circular lower side (each of 101 and 114 are circular in shape, Figs 19-24) spaced from one another and parallel to one another (Figs 19-24), and an annular housing side that connects the upper side and the lower side (structure connected housings depicted in Figs 19-24); a winding (ref 84, Figs 16A, 16B) arranged in the interior space, which winding comprises a strip-shaped positive (ref 30) and a strip-shaped negative electrode (ref 70) and a strip-shaped separator (ref 64) arranged between (Figs 16A, 16B) the electrodes (refs 30, 70) that are wound in a spiral (Figs 16A, 16B) around a winding axis (Figs 16A, 16B); wherein the winding (ref 84) has a first end face and a second end face and an annularly circumferential winding outer side (all depicted in Figs 19, 20), the first and second end faces face in the direction of the circular and mutually parallel upper side and lower side such that the winding axis is oriented perpendicular or at least substantially perpendicular to the upper side and the lower side (this configuration is depicted in Figs 19, 20), and the winding has an axial cavity through which the winding axis runs (area of ref 84 at middle where pin 12 is disposed); and an electrically conductive pin (ref 12, [0050]) arranged in the cavity (Fig 16B) and electrically connects (Figs 16A, 16B, 19, 20) one of the electrodes (refs 30, 70) of the winding (ref 84) to one of the housing parts (refs 101, 114).
Lam et al. does not explicitly disclose the first and the second housing part are designed such that they are able moveable against each other along an axis running vertically through the circular upper side and the circular lower side of the housing, and the pin is configured such that the electrical contact to one of the electrodes of the winding is broken when the housing parts move away from one another along the axis.
Vogt discloses in Figs 1-3, a battery (Abstract) that has a wound electrode assembly (ref 13) and a threaded pin/nipple (ref 12) in the middle of the wound electrode assembly (ref 13).  The battery has a lower housing (ref 1) and an upper housing/cover (ref 2).  The threaded pin/nipple (ref 12) is inserted into an upper portion of the battery that is threaded (ref 7), the upper portion including the cover (ref 2).  This allows the lower housing (ref 1) and the upper housing (ref 2) to be movable with respect to one another, and when unscrewed, the lid is removable ([0008]-[0010]).  When unscrewed, the threaded pin/nipple (ref 12) is detached from the structure.  This configuration enhances ease of assembly and filling of electrolyte, etc. and minimizes structural damage to the battery when sealing ([0001]-[0002]).
Lam et al. and Vogt are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the threading and adjustable configuration to the housing/pin structures as disclosed by Vogt into the pin and housing structures of Lam et al. to enhance ease of assembly and filling of electrolyte, etc. and minimize structural damage to the battery when sealing.

Regarding claim 2, modified Lam et al. discloses all of the claim limitations as set forth above and also discloses the pin (ref 12) consists of a metal ([0050]).

Regarding claim 3, modified Lam et al. discloses all of the claim limitations as set forth above and also discloses the positive (ref 30) and/or the negative electrode (ref 70) have a strip-shaped current collector ([0072]) covered at least in regions with electrode material ([0078], [0079]), and the positive (ref 30) and/or the negative electrode (ref 70) are divided into at least two sections ([0078], [0079], coated vs uncoated areas) in the longitudinal direction and have an active material section ([0078], [0079]) in which the current collector ([0072]) is covered with electrode material ([0078], [0079]), and a terminal contact section ([0078], [0079], “uncoated” areas) in which the current collector is not covered with electrode material ([0078], [0079], “uncoated” areas).

Regarding claim 4, modified Lam et al. discloses all of the claim limitations as set forth above and also discloses the terminal contact section ([0078], [0079], “uncoated”) delimits the axial cavity and forms a wall or the wall of the axial cavity ([0078], [0079], Figs 16, 19-24), and the pin (ref 12) is in direct contact with the terminal contact ([0078], [0079]) section delimiting the axial cavity ([0078], [0079], Figs 16, 19-24).

Regarding claim 5, modified Lam et al. discloses all of the claim limitations as set forth above and also discloses further comprising at least one of a sleeve (ref 22) that is electrically conductive ([0050]) is arranged in the cavity.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2006/0035147) in view of Vogt (DE 895011, see Machine Translation) as applied to claim 1 above, and further in view of Gauler (US 2012/0100406).
Regarding claim 6, modified Lam et al. discloses all of the claim limitations as set forth above and also discloses the first and the second housing part (refs 101, 114) are electrically isolated from one another by an annular seal having electrically insulating properties ([0050], [0063], [0065], [0075], Figs 23, 24), the base and the annular side wall of the cup-shaped housing parts are each connected to one another by a transition region (region where upper and lower are connected, Figs 23, 24), the annular side walls are each delimited first by the transition regions and second by a circumferential free edge that defines a circular opening, and one of the housing parts (ref 114) is inserted into (Fig 24) the other housing part (ref 101) with a circumferential free edge at the front such that the side walls of the housing parts overlap and form a double-wall annular housing region (Fig 24 discloses an overlapping region where refs 101 and 114 join).
Lam et al. does not explicitly disclose both the first and second housing are cup-shaped and each have a circular base and an annular side wall.
It is well known in the art that battery housings can have a variety of shapes of configurations, including cylindrical and cup-shaped, etc. (as evidenced by Lam et al., see Figures; and Gauler, Fig 1A).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify housing of Lam et al. to include a variety of housing shapes, as taught by Gauler (button-shaped cell with cup-shaped upper and lower housings).  An ordinary skilled artisan at the time of filing the invention would have been motivated to do the foregoing in order to optimize the shape of the battery to its end use application, including size of device being powered.

Regarding claim 7, modified Lam et al. discloses all of the claim limitations as set forth above, further, regarding the limitations “further comprising at least one of the first and the second housing part are moveable against each other along an axis running vertically through the circular bases of the housing parts, and the length of the pin is dimensioned such that the pin is able to lose contact with the terminal contact section delimiting the axial cavity or with the sleeve arranged in the cavity when the housing parts move away from one another along the axis”, this structure has been added to Lam et al. via Vogt as set forth above in the rejection of claim 1.  As such, the combination of Lam et al. in view of Vogt discloses the aforementioned structural limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725